     Case 5:19-cv-01829-E Document 21 Filed 05/20/20 Page 1 of 36 Page ID #:6923



 1

 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT

 9                         CENTRAL DISTRICT OF CALIFORNIA

10

11   TASCHE E.,                          )         NO. ED CV 19-1829-E
                                         )
12                  Plaintiff,           )
                                         )
13        v.                             )         MEMORANDUM OPINION
                                         )
14   ANDREW SAUL, Commissioner of        )         AND ORDER OF REMAND
     Social Security,                    )
15                                       )
                    Defendant.           )
16   ____________________________________)

17

18        Pursuant to sentence four of 42 U.S.C. section 405(g), IT IS

19   HEREBY ORDERED that Plaintiff’s and Defendant’s motions for summary

20   judgment are denied, and this matter is remanded for further

21   administrative action consistent with this Opinion.

22

23                                    PROCEEDINGS

24

25        Plaintiff filed a complaint on September 24, 2019, seeking review

26   of the Commissioner’s termination and denial of disability benefits.

27   The parties consented to proceed before a United States Magistrate

28   Judge on November 5, 2019.      Plaintiff filed a motion for summary
     Case 5:19-cv-01829-E Document 21 Filed 05/20/20 Page 2 of 36 Page ID #:6924



 1   judgment on February 26, 2020.      Defendant filed a motion for summary

 2   judgment on March 27, 2020.      The Court has taken the motions under

 3   submission without oral argument.       See L.R. 7-15; “Order,” filed

 4   September 26, 2019.

 5

 6                                     BACKGROUND

 7

 8        Plaintiff was found disabled as of May 1, 2008, because of major

 9   depressive disorder (Administrative Record (“A.R.”) 31, 35, 126-28).

10   Subsequently, the Administration found that Plaintiff had medically

11   improved such that, as of November 1, 2014, Plaintiff supposedly was

12   no longer disabled1 (A.R. 31, 126).

13

14        On February 18, 2016, an Administrative Law Judge (“ALJ”) heard

15   testimony from Plaintiff and a vocational expert (A.R. 90-120).

16   Plaintiff was not then represented (id.).        In a decision dated

17   March 16, 2016, the ALJ agreed that Plaintiff’s disability supposedly

18   had ended as of November 1, 2014 (A.R. 126-34).         Specifically, the ALJ

19   found that: (1) Plaintiff did not develop any additional impairments

20   beyond major depressive disorder through November 1, 2014;2

21   (2) Plaintiff’s depression medically improved as of November 1, 2014;

22   and (3) Plaintiff had a residual functional capacity to perform work

23   at all levels of exertion, limited to simple, routine, repetitive

24

25        1
               See 20 C.F.R. § 404.1594(f) (eight step sequential
26   evaluation process to assess continued disability).
          2
27             Plaintiff had testified at the February, 2016 hearing
     that she also had fibromyalgia, carpal tunnel syndrome and back
28   pain (A.R. 100, 104).

                                            2
     Case 5:19-cv-01829-E Document 21 Filed 05/20/20 Page 3 of 36 Page ID #:6925



 1   tasks, with incidental contact with coworkers and no public contact

 2   (A.R. 128-32).3   The ALJ found that a person with this capacity could

 3   perform work existing in significant numbers in the national economy

 4   (A.R. 132-34 (adopting vocational expert testimony at A.R. 115-16)).

 5

 6        Plaintiff appealed the ALJ’s decision and also filed new

 7   applications for disability insurance benefits and supplemental

 8   security income (A.R. 54, 58-59).       Plaintiff alleged disability based

 9   on major depression, bilateral carpal tunnel syndrome, right lateral

10   epicondylitis, fibromyalgia and bilateral ulnar neuropathy (A.R. 305).

11

12        The Appeals Council vacated the ALJ’s March 16, 2016 decision and

13   remanded the matter for an ALJ to: (1) consider the severity or

14   effects of Plaintiff’s mental impairment under 20 C.F.R. § 404.1520a;

15   (2) provide rationale with specific references to the medical evidence

16   in support of assessed limitations per Social Security Ruling 96-8p,

17   and evaluate treating/examining source opinions per 20 C.F.R. §

18   404.1527, requesting further evidence and/or clarification from those

19   sources “as appropriate”; and (3) obtain supplemental evidence from a

20   vocational expert, if warranted by the expanded record (A.R. 54-55).

21   The Appeals Council ruled that there was “no support” for the ALJ’s

22   residual functional capacity assessment because the ALJ’s decision

23
          3
               In assessing this residual functional capacity, the ALJ
24   reportedly did not give great weight to the state agency
25   physicians’ opinions, gave little weight to an opinion from
     treating psychiatrist Dr. Harry Lewis and gave no weight to
26   treating physician Dr. Karen Keiko Murata’s opinion regarding
     Plaintiff’s physical impairments (A.R. 131). As discussed in the
27   medical record summary herein, it appears that none of these
     opinions are included in the Administrative Record presently
28   before the Court.

                                            3
     Case 5:19-cv-01829-E Document 21 Filed 05/20/20 Page 4 of 36 Page ID #:6926



 1   assertedly lacked an evaluation of the mental impairment’s severity or

 2   a rationale for the limitations assessed (A.R. 54).

 3

 4          On February 14, 2018, a new ALJ heard testimony from Plaintiff

 5   and a vocational expert (A.R. 56-89).        Plaintiff then was represented

 6   by counsel (id.).4      At the hearing, the ALJ stated that he was not

 7   bound by the prior ALJ’s determination, which the ALJ erroneously

 8   believed had been based on a finding that Plaintiff had performed

 9   substantial gainful activity (A.R. 59-60).         On June 6, 2018, the ALJ

10   issued a decision purportedly addressing the Appeals Council’s remand

11   order and Plaintiff’s new applications for benefits (A.R. 31-46).

12   Although the Appeals Council had vacated the prior ALJ’s decision, and

13   had ruled specifically that there had been “no support” for the prior

14   ALJ’s residual functional capacity assessment, the new ALJ deemed the

15   prior ALJ’s decision to be res judicata through the March, 2016 date

16   of that decision (A.R. 31).5      Even so, the new ALJ also found “changed

17   circumstances” because Plaintiff then had “more functional limitations

18   than she did when the case was considered by [the prior ALJ]” (A.R.

19   31).       The new ALJ went on to find: (1) Plaintiff’s disability had

20

21          4
                The ALJ’s ensuing decision erroneously states that
22   Plaintiff was not represented at the February 14, 2018 hearing
     (A.R. 32).
23
            5
               “[T]he Commissioner may not apply res judicata where
24   the claimant raises a new issue, such as the existence of an
25   impairment not considered in the previous application. . . . Nor
     is res judicata to be applied where the claimant was
26   unrepresented by counsel at the time of the prior claim.” Lester
     v. Chater, 81 F.3d 821, 827–28 (9th Cir. 1995) (citation
27   omitted). Both of these conditions apply in the present case.
     Thus, the new ALJ would have erred by invoking res judicata, even
28   if the Appeals Council had not vacated the prior decision.

                                            4
     Case 5:19-cv-01829-E Document 21 Filed 05/20/20 Page 5 of 36 Page ID #:6927



 1   ended on November 1, 2014; and (2) Plaintiff had not become disabled

 2   again since that date (A.R. 32-46).

 3

 4        Specifically, the ALJ found that, after November 1, 2014:

 5   (1) Plaintiff has had severe bilateral carpal tunnel syndrome,

 6   bilateral epicondylitis, bilateral ulnar neuropathy, lumbar back pain,

 7   cervical stenosis, affective disorder, anxiety disorder and obesity

 8   (A.R. 35, 38);6 (2) Plaintiff’s previously disabling depression

 9   medically improved, as reportedly evidenced by her mental status

10   examinations and activities of daily living (A.R. 37-38);7

11   (3) Plaintiff had a residual functional capacity to perform light

12   work, limited to the following: frequently pushing and pulling with

13   the bilateral upper and lower extremities, occasionally climbing ramps

14   and stairs, no climbing ladders, ropes, or scaffolds, occasionally

15   balancing, stooping, kneeling, crouching, and crawling, frequently

16

17        6
               The ALJ acknowledged that the record also notes
18   fibromyalgia, sickle cell traits, cholelithiasis, “allegories”
     [allergies] and tendinitis of the left ankle, which the ALJ found
19   nonsevere (A.R. 36, 38-39). According to the ALJ, there was
     insufficient evidence to find that fibromyalgia is a severe
20
     impairment per American College of Rheumatology guidelines (A.R.
21   39; see also A.R. 142 (state agency physician’s finding that
     Plaintiff did not meet criteria for fibromyalgia by history or
22   examination)).

23        7
               The ALJ cited “Exhibit 7E, CDR file” which appears to
     have been a function report completed by Plaintiff. See A.R. 38,
24   43; see also A.R. 129 (prior ALJ’s decision citing same, which
25   reportedly stated that Plaintiff was able to care for her
     personal needs, cook and do laundry). The function report
26   referenced in both of the ALJs’ decisions is not included in the
     Administrative Record. In fact, whatever comprised the “CDR
27   file” (or “CRD file” as it is also referenced in the most recent
     decision) apparently is entirely missing from the Administrative
28   Record.

                                            5
     Case 5:19-cv-01829-E Document 21 Filed 05/20/20 Page 6 of 36 Page ID #:6928



 1   handling and fingering with the bilateral hands, no concentrated

 2   exposure to extreme cold, no moderate exposure to hazards, and no

 3   fast-paced work, but she can maintain concentration, persistence and

 4   pace for simple, routine and repetitive tasks with no interaction with

 5   the general public, no jobs that require teamwork, and low demand work

 6   settings consistent with simple work and gradual changes in the work

 7   setting (A.R. 38-44 (giving great weight to the state agency medical

 8   consultants’ opinions at A.R. 167-79, and little weight to the other

 9   medical opinion evidence (not included in the record) that the prior

10   ALJ had considered and rejected8)); and (4) Plaintiff has been unable

11   to perform her past relevant work as a secretary, but she has been

12   able to perform other jobs existing in significant numbers in the

13   national economy (A.R. 44-46 (adopting vocational expert testimony at

14   A.R. 80-86)).9

15

16        On May 4, 2019, the Appeals Council denied review (A.R. 10-15).

17   The Appeals Council considered a Mental Impairment Questionnaire from

18   Dr. Sajak Mahta dated July 19, 2018 (A.R. 22-27), but found that the

19

20        8
               See A.R. 44 (citing other exhibits from the missing
21   “CDR file,” apparently March, 2015 state agency medical
     consultants’ opinions, as well as referenced opinions from
22   treating physicians Drs. Murata and Lewis).

23        9
               Although the Administration had not ordered any
     consultative examinations and the ALJ did not seek the opinion of
24   a medical expert, the ALJ said he thought he had “enough evidence
25   to make an opinion” (see A.R. 63-64, 88). The ALJ did not
     develop the record by requesting additional evidence or
26   clarification from Plaintiff’s treating sources concerning the
     bases for their opinions, as suggested in the Appeals Council’s
27   remand order. See id. (ALJ discussing same at the hearing and
     declining counsel’s request for a continuance to obtain a medical
28   source statement).

                                            6
     Case 5:19-cv-01829-E Document 21 Filed 05/20/20 Page 7 of 36 Page ID #:6929



 1   opinions expressed therein did not relate to the time period at issue

 2   (A.R. 11).10

 3

 4                                STANDARD OF REVIEW

 5

 6        Under 42 U.S.C. section 405(g), this Court reviews the

 7   Administration’s decision to determine if: (1) the Administration’s

 8   findings are supported by substantial evidence; and (2) the

 9   Administration used correct legal standards.         See Carmickle v.

10   Commissioner, 533 F.3d 1155, 1159 (9th Cir. 2008); Hoopai v. Astrue,

11   499 F.3d 1071, 1074 (9th Cir. 2007); see also Brewes v. Commissioner,

12   682 F.3d 1157, 1161 (9th Cir. 2012).       Substantial evidence is “such

13   relevant evidence as a reasonable mind might accept as adequate to

14   support a conclusion.”     Richardson v. Perales, 402 U.S. 389, 401

15   (1971) (citation and quotations omitted); see also Widmark v.

16   Barnhart, 454 F.3d 1063, 1066 (9th Cir. 2006).

17

18        If the evidence can support either outcome, the court may

19        not substitute its judgment for that of the ALJ.          But the

20
          10
21             Dr. Mahta completed the questionnaire on behalf of
     treating psychiatrist Dr. Williams, whom Plaintiff had visited on
22   June 12 and July 2, 2018 (A.R. 22, 27). Dr. Mahta diagnosed
     major depressive disorder (severe, recurrent), generalized
23   anxiety disorder and chronic pain, and reported “poor response”
     to treatment with a “guarded” prognosis (A.R. 22). Dr. Mahta
24   indicated Plaintiff is “seriously limited” (i.e., has noticeable
25   difficulty for 11-20 percent of a work day or work week) in
     Plaintiff’s ability to maintain attention for two hour segments,
26   make simple work-related decisions, deal with normal work stress,
     and set realistic goals or make plans independently of others
27   (A.R. 24-25). The vocational expert had opined that, if a person
     were off task more than 10 percent of a workday, employment would
28   be precluded (A.R. 87).

                                            7
     Case 5:19-cv-01829-E Document 21 Filed 05/20/20 Page 8 of 36 Page ID #:6930



 1         Commissioner’s decision cannot be affirmed simply by

 2         isolating a specific quantum of supporting evidence.

 3         Rather, a court must consider the record as a whole,

 4         weighing both evidence that supports and evidence that

 5         detracts from the [administrative] conclusion.

 6

 7   Tackett v. Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999) (citations and

 8   quotations omitted).

 9

10         Where, as here, the Appeals Council “considers new evidence in

11   deciding whether to review a decision of the ALJ, that evidence

12   becomes part of the administrative record, which the district court

13   must consider when reviewing the Commissioner’s final decision for

14   substantial evidence.”     Brewes v. Commissioner, 682 F.3d at 1163.

15   “[A]s a practical matter, the final decision of the Commissioner

16   includes the Appeals Council’s denial of review, and the additional

17   evidence considered by that body is evidence upon which the findings

18   and decision complained of are based.”        Id. (citations and quotations

19   omitted).11   Thus, this Court has reviewed the evidence submitted for

20   the first time to the Appeals Council.

21   ///

22

23         11
               And yet, the Ninth Circuit sometimes had stated that
     there exists “no jurisdiction to review the Appeals Council’s
24   decision denying [the claimant’s] request for review.” See,
25   e.g., Taylor v. Commissioner, 659 F.3d 1228, 1233 (9th Cir.
     2011); but see Smith v. Berryhill, 139 S. Ct. 1765 (2019) (court
26   has jurisdiction to review Appeals Council’s dismissal of request
     for review as untimely); see also Warner v. Astrue, 859 F. Supp.
27   2d 1107, 1115 n.10 (C.D. Cal. 2012) (remarking on the seeming
     irony of reviewing an ALJ’s decision in the light of evidence the
28   ALJ never saw).

                                            8
     Case 5:19-cv-01829-E Document 21 Filed 05/20/20 Page 9 of 36 Page ID #:6931



 1                                     DISCUSSION

 2

 3         Plaintiff contends, inter alia, that the ALJ should have

 4   developed the record to obtain a treating or examining opinion

 5   regarding Plaintiff’s mental residual functional capacity, rather than

 6   giving great weight to the non-examining state agency reviewer’s

 7   October, 2016 opinion.     See Plaintiff’s Motion at 4-6.        Plaintiff also

 8   contends that the ALJ improperly used his own lay judgment to fill in

 9   the gaps in the record to reach a residual functional capacity

10   determination.    Id. at 5.    For the reasons discussed below, the Court

11   agrees.   On the current record, substantial evidence does not support

12   the ALJ’s residual functional capacity determination.

13

14   I.    Summary of the Relevant Medical Record

15

16         The medical record, which includes a decade of treatment

17   documents from Kaiser Permanente, is extraordinarily voluminous.

18   However, the inclusion of multiple copies of identical documents

19   accounts for some of this volume.       Plaintiff reportedly was diagnosed

20   with, inter alia, cholelithiasis, panic disorder and major depressive

21   disorder (recurrent, job related) in 2003, gastroesaphageal reflux

22   disease (“GERD”) and obesity in 2004, carpal tunnel syndrome in 2005,

23   sickle cell trait in 2008, morbid obesity in 2013, major depressive

24   disorder (moderate, recurrent) in January of 2015, and carpal tunnel

25   syndrome, chronic low back, thoracic pain, fibromyalgia, right elbow

26   lateral epicondylitis, and right upper extremity ulnar nerve lesion in

27   February of 2016 (A.R. 339, 362).

28   ///

                                            9
     Case 5:19-cv-01829-E Document 21 Filed 05/20/20 Page 10 of 36 Page ID #:6932



 1        A.    Mental Health Treatment Records from the Alleged Onset Date

 2              through the State Agency Physicians’ Review in October of

 3              2016

 4

 5        Plaintiff was found disabled due to major depressive disorder as

 6   of May of 2008, when she delivered a baby who died after only six days

 7   of life (A.R. 1045, 1054).      By November of 2008, Plaintiff was in

 8   counseling and taking Risperdal, Clonazepam and Imipramine (A.R.

 9   1150).    Plaintiff pursued somewhat regular psychiatric treatment with

10   Dr. Harry Lewis in 2011 and into 2012, when her mental status

11   examinations reportedly were largely normal, apart from depressed

12   mood, and her Global Assessment of Functioning (“GAF)” scores

13   reportedly fell in the 51-60 range (A.R. 1706-10, 1803-04, 1852-53,

14   1863-65, 1905-06, 1916-17, 1958-59).12

15

16        In July of 2013, Plaintiff said she had stopped taking her

17   depression medication and wanted an appointment for counseling because

18   she was under a lot of stress (A.R. 2430).         She made an appointment

19   for August of 2013, but it appears that she did not keep the

20   appointment (A.R. 2430, 2440, 2445).        When Plaintiff followed up with

21   her primary care doctor, Dr. Sangeeta Aggarwal, for left ankle pain in

22   March of 2014, she reportedly felt her depression was stable, and she

23

24        12
               The GAF scale is used by clinicians to report an
25   individual’s overall level of functioning. See American
     Psychological Association, Diagnostic and Statistical Manual of
26   Mental Disorders 34 (4th ed. 2000) (“DSM”). A GAF of 51-60
     indicates “[m]oderate symptoms (e.g., flat affect and
27   circumstantial speech, occasional panic attacks) or moderate
     difficulty in social, occupational, or school functioning (e.g.,
28   temporarily falling behind in schoolwork).” Id.

                                            10
     Case 5:19-cv-01829-E Document 21 Filed 05/20/20 Page 11 of 36 Page ID #:6933



 1   was not then taking any depression medication or interested in

 2   medications or counseling (A.R. 2544).        However, in an April, 2014

 3   phone call, Plaintiff said that she was so depressed she was having

 4   suicidal thoughts (A.R. 2581-83).       The police were dispatched for a

 5   wellness check (id.).     Plaintiff asked for a medication evaluation for

 6   her depression (A.R. 2592).

 7

 8        In July of 2014, Plaintiff presented to Dr. Alejandra Clark for

 9   an initial psychiatric evaluation (A.R. 2641-48).          Plaintiff

10   reportedly had not taken drugs for her depression in over a year, but

11   wanted to restart medication (Celexa and Risperidone) (A.R. 2641).             On

12   mental status examination, Plaintiff reportedly was anxious, depressed

13   and irritable, with a congruent mood and otherwise normal findings

14   (A.R. 2644).    Dr. Clark diagnosed major depression (recurrent,

15   moderate) and prescribed Celexa and therapy (A.R. 2644-45).13

16

17        Plaintiff followed up with Dr. Clark in September of 2014,

18   reporting that her symptoms had mildly improved with medication and

19   saying that her depressed mood and anxiety were “less intense” (A.R.

20   2696).    On mental status examination, Plaintiff reportedly had an

21   anxious and depressed mood that was improving (A.R. 2696-97).            Dr.

22

23        13
               Plaintiff had presented to a social worker earlier the
     same day, reporting that she has had insomnia, anhedonia, crying
24   spells, low energy, low motivation, isolation/withdrawal and
25   panic attacks since 2008 (A.R. 2623-24). Although Plaintiff had
     been seeing a psychiatrist since 2003, the record reportedly
26   reflected “very poor attendance” and no inpatient treatment (A.R.
     2624). On mental status examination, she reportedly had
27   restricted, tearful affect, anxiety and depression (A.R. 2626-
     27). She was assigned a GAF score of 50-55 and a highest
28   estimated GAF for the past 12 months of 55-60 (A.R. 2627).

                                            11
     Case 5:19-cv-01829-E Document 21 Filed 05/20/20 Page 12 of 36 Page ID #:6934



 1   Clark believed Plaintiff’s depression was then “in partial remission”

 2   (A.R. 2698).    Dr. Clark continued Plaintiff’s medications and therapy

 3   (id.).

 4

 5         A note from Dr. Lewis, dated November 12, 2014, states: “Let

 6   patient know that since I have not seen her since 1/31/12 I am not

 7   able to provide a letter stating how she has been doing since then and

 8   currently” (A.R. 2772).      Plaintiff reportedly had requested a letter

 9   for the Social Security Administration stating that she was not

10   capable of performing her regular job duties (A.R. 2772, 2783-84).

11

12         In January of 2015, Plaintiff presented to Dr. Aggarwal,

13   reporting that her depression was not well controlled (A.R. 2795).

14   Plaintiff also followed up with Dr. Lewis, complaining that Celexa was

15   not sufficiently helping her mood (A.R. 2823).          On mental status

16   examination, Plaintiff reportedly was depressed with a congruent

17   affect (A.R. 2824).     Dr. Lewis increased Plaintiff’s Celexa and

18   referred her for therapy (A.R. 2824).

19

20         In February of 2015, Plaintiff returned to Dr. Lewis, reporting

21   continued stressors (A.R. 2952).       On mental status examination, she

22   reportedly was mildly anxious and mildly depressed with congruent mood

23   (A.R. 2953).    Her medications were continued (A.R. 2953).          She also

24   presented for therapy the same day and was assessed with a GAF of 75

25   ///

26   ///

27   ///

28   ///

                                            12
     Case 5:19-cv-01829-E Document 21 Filed 05/20/20 Page 13 of 36 Page ID #:6935



 1   (A.R. 2963-64).14    At a session the next month, Plaintiff’s therapist

 2   again assessed a GAF of 75 (A.R. 2997).

 3

 4          In March of 2015, Plaintiff reported to Dr. Lewis that she was

 5   experiencing excessive sweating and nightmares with difficulty

 6   sleeping (A.R. 3024-25).      Dr. Lewis prescribed Trazodone for sleep at

 7   Plaintiff’s next visit in April, where she reportedly had a normal

 8   mental status examination except for mildly depressed mood (A.R. 3075-

 9   76).

10

11          In May and June of 2015, plaintiff again requested that Dr. Lewis

12   prepare a letter for the Social Security Administration advising that

13   she was not able to work due to her condition (A.R. 3086-87, 3097).

14   Dr. Lewis advised that he would fill out any paperwork sent by the

15   Administration but would not write a separate letter (A.R. 3086).

16   Plaintiff had also requested a letter from her therapist stating why

17   she was unable to work (A.R. 3128).         When she saw her therapist,

18   Plaintiff reported that her mood was preventing her from working and

19   she was anxious, irritable and mildly agitated (A.R. 3142).            Her

20   ///

21   ///

22   ///

23   ///

24

25          14
               A GAF score of 71-80 indicates: “If symptoms are
26   present, they are transient and expectable reactions to
     psycho-social stressors (e.g., difficulty concentrating after a
27   family argument); no more than slight impairment in social,
     occupational, or school functioning (e.g., temporarily falling
28   behind in schoolwork).” See DSM, p. 34.

                                            13
     Case 5:19-cv-01829-E Document 21 Filed 05/20/20 Page 14 of 36 Page ID #:6936



 1   therapist assessed a current GAF of 65 (A.R. 3143).15

 2

 3          On June 26, 2015, Plaintiff reportedly again requested a letter

 4   from Dr. Lewis stating that she was under treatment and currently

 5   unable to work due to her diagnoses (A.R. 3153-54).           This time, Dr.

 6   Lewis indicated he would provide a letter, and a follow up notation

 7   states that a form was ready for pickup at the front desk (A.R. 3153-

 8   54).    Plaintiff’s therapist also emailed Plaintiff on July 8, 2015,

 9   stating that a letter had been provided for her to pick up which

10   stated that Plaintiff had been receiving treatment from him (A.R.

11   3166).      Plaintiff’s therapist advised that any other information would

12   have to come from Plaintiff’s medical records (A.R. 3166).            The actual

13   letters that Dr. Lewis and Plaintiff’s therapist reportedly provided

14   to Plaintiff are not in the Administrative Record.16

15

16          Plaintiff returned to Dr. Lewis in November of 2015, reporting

17   back pain, ankle pain and concern that she might need surgery (A.R.

18   3488).      On mental status examination, Plaintiff reportedly had slowed

19   motor activity, somewhat depressed mood and congruent affect (A.R.

20

21          15
               A GAF score of 61-70 indicates “[s]ome mild symptoms
22   (e.g., depressed mood and mild insomnia) OR some difficulty in
     social, occupational, or school functioning (e.g., occasional
23   truancy, or theft within the household), but generally
     functioning pretty well, has some meaningful interpersonal
24
     relationships.” See DSM, p. 34.
25          16
               It appears that Dr. Lewis’s letter may have been among
26   the records reviewed by both ALJs. See A.R. 44 (ALJ giving
     little weight to Dr. Lewis’s opinion that “due to her condition
27   she is not able to work,” and citing an exhibit from “the CDR
     file”); A.R. 131 (prior ALJ also rejecting Dr. Lewis’s referenced
28   opinion).

                                            14
     Case 5:19-cv-01829-E Document 21 Filed 05/20/20 Page 15 of 36 Page ID #:6937



 1   3489).    Dr. Lewis continued Plaintiff’s medications (A.R. 3489).             The

 2   same day, Plaintiff discussed with her therapist her physical

 3   ailments, disability claim and difficulty with finances, but she

 4   reportedly was alert, cooperative and pleasant and had appropriate

 5   engagement and expression with good insight and judgment (A.R. 3477).

 6   Her GAF was assessed at 75 (A.R. 3478).

 7

 8        At her therapy session in January of 2016, Plaintiff reported

 9   that she did not want to leave her room or talk to anybody, could not

10   walk far because her leg hurt and she wore a brace, her mind was

11   always racing, she had gone to the emergency room because she thought

12   she was having a heart attack, her back hurt all the time, her doctors

13   thought she has fibromyalgia, she had GERD, and she had an upcoming

14   disability hearing (A.R. 3705).       Plaintiff reportedly appeared anxious

15   and was making poor progress (A.R. 3705).         Her GAF was assessed at 65

16   (A.R. 3706).

17

18        Plaintiff returned to Dr. Lewis in March of 2016, reporting

19   nightmares and a recent fibromyalgia diagnosis (A.R. 371-72).

20   Plaintiff’s mental status examination reportedly was normal except for

21   slightly slowed motor activity and mildly anxious/depressed mood (A.R.

22   372).    Dr. Lewis lowered Plaintiff’s Celexa dose (A.R. 372).

23

24        Plaintiff’s next psychiatric session was in September of 2016, by

25   telephone with Dr. Nadia Haddad (A.R. 4954-55).          Plaintiff had started

26   Effexor on May 9, 2016, prescribed by her pain doctor (A.R. 4955).

27   Plaintiff reported that she was not feeling better, had not been the

28   same since she lost her baby, felt depressed, in pain, and was having

                                            15
     Case 5:19-cv-01829-E Document 21 Filed 05/20/20 Page 16 of 36 Page ID #:6938



 1   difficulty adjusting to life after the devastation of losing her job,

 2   house, fiancé and baby (A.R. 4955).         Plaintiff reported anxiety,

 3   palpitations, shortness of breath, dizziness, inability to think,

 4   frozen speech, panic attacks, nightmares, hearing things and seeing

 5   shadows passing (A.R. 4955).       On mental status examination, Plaintiff

 6   reportedly had psychomotor retardation, reduced vocal inflection,

 7   homicidal ideation and depressed and hopeless mood with congruent and

 8   constricted affect (A.R. 4956-57).        Dr. Haddad diagnosed major

 9   depressive disorder (severe), mild psychotic symptoms with panic and

10   fibromyalgia (A.R. 4957).      Dr. Haddad increased Plaintiff’s Effexor

11   dose, discontinued Trazodone, continued Celexa, started melatonin and

12   Benadryl, and recommended grief group psychotherapy and increased

13   physical activity (A.R. 4958).

14

15        B.    Treatment Records for Physical Conditions from the Alleged

16              Onset Date through the State Agency Physicians’ Review in

17              October of 2016

18

19        The record also reflects ongoing treatment with various providers

20   for ankle pain/tibialis tendon tear/tendinosis following a car

21   accident in 2009, lumbar and cervical radiculopathy, knee pain, carpal

22   tunnel syndrome and right epicondylitis, for which Plaintiff was

23   prescribed Flexeril, Mobic, Lidocaine ointment, splints, a CAM boot, a

24   tennis elbow band and physical therapy.        See, e.g., A.R. 361-63, 1193-

25   95, 1263, 1284, 1411-12, 1418, 1894, 1978-81, 2003-05, 2027-30, 2034-

26   39, 2107, 2124-25, 2544, 2609-11, 3212-16, 3245-48, 3306-09, 3327-34,

27   3374-76, 3403-06, 3449-52, 3559-60 (treatment notes from April of 2009

28   through December of 2015).

                                            16
     Case 5:19-cv-01829-E Document 21 Filed 05/20/20 Page 17 of 36 Page ID #:6939



 1        The first treatment note following Plaintiff’s alleged medical

 2   improvement in November of 2014 is an emergency room visit from July

 3   of 2015, when Plaintiff presented complaining of low back pain

 4   radiating to her left leg, for which she was given Toradol and

 5   referred to her primary doctor (A.R. 3212-16).          Plaintiff followed up

 6   with Dr. Aggarwal in August of 2015 requesting a referral to a

 7   specialist for her back pain (A.R. 3245-46).

 8

 9        In September of 2015, Plaintiff consulted with Dr. Eckhardt

10   Campos of Kaiser’s Physical Medicine Department in regard to

11   Plaintiff’s back pain (A.R. 3306). On examination, Plaintiff

12   reportedly had nonantalgic, narrow based gait without the cane she

13   sometimes used, and also had tenderness to palpation and tenderness

14   with range of motion (A.R. 3307-08).        Dr. Campos diagnosed low back

15   pain with some extension into the left lower extremity which was

16   suspicious of myofascial syndrome (pain from spastic neck muscles)

17   versus lumbar strain (A.R. 3308-09).        Dr. Campos prescribed Flexeril,

18   Mobic, Lidocaine ointment, weight loss, physical therapy and possible

19   trigger point injections.      Plaintiff returned for her first physical

20   therapy appointment later in September (A.R. 3327-30).

21

22        Plaintiff also followed up in October of 2015 with her podiatrist

23   regarding left ankle pain and swelling, which Plaintiff stated was

24   getting worse (A.R. 3374).      She was given a splint and told to

25   continue taking Mobic as needed (A.R. 3375-76).          Three of Plaintiff’s

26   physical therapy goals noted in October of 2015, were to be

27   independent with a home exercise program, to be able to bend

28   forward/squat to lift from the floor, and to tolerate 30 minutes of

                                            17
     Case 5:19-cv-01829-E Document 21 Filed 05/20/20 Page 18 of 36 Page ID #:6940



 1   standing to do housework without limitations before taking a break

 2   (A.R. 3449).17

 3

 4        Plaintiff returned to Dr. Campos in November of 2015 (A.R. 3501).

 5   At that time, she reportedly was exercising zero minutes per week

 6   (A.R. 3513).     She stated that her pain was worse with prolonged

 7   standing, that she had frequent intermittent numbness in both legs and

 8   arms, she had widely diffuse pain in her shoulders and neck, and she

 9   had right tennis elbow (A.R. 3501).         Her examination results were

10   consistent with her last visit with Dr. Campos (A.R. 3502-03).             Dr.

11   Campos ordered nerve conduction studies, stressed the importance of

12   weight loss, and continued Flexeril, Mobic and physical therapy, with

13   a note that Plaintiff could try trigger point injections, which she

14   declined (A.R. 3503-04).      Dr. Campos stated:

15

16        At the end of the encounter, at checkout desk, patient

17        inquires about a letter to [assist] her in re-establishing

18        long-term disability through social security, which she

19        states has previously secured.         (SSI)   I have not been

20        involved in that past history and presently see no medically

21        justifiable reason to argue for long-term disability that I

22        am aware of.     I advise the patient such letters are not a

23        KP-covered benefit and that she will need to seek out a

24        Qualified Medical Examiner certified by the state of

25
          17
26             Although Plaintiff reportedly had a “good” “rehab
     potential” according to her physical therapist, she went to three
27   appointments and then was discharged from physical therapy in
     December of 2015, because she did not return for scheduled
28   treatment (A.R. 3529-31).

                                            18
     Case 5:19-cv-01829-E Document 21 Filed 05/20/20 Page 19 of 36 Page ID #:6941



 1         California for just such purposes.

 2

 3   (A.R. 3501).18

 4

 5         In December of 2015, Plaintiff presented to Dr. Gerald Goodlow

 6   complaining of numbness in both hands (A.R. 361-63).           A nerve

 7   conduction study reportedly showed bilateral carpal tunnel syndrome

 8   (A.R. 361-63).     Plaintiff tested negative for myalgias and neck pain

 9   but positive for tingling in the hands and sensory deficits (A.R.

10   363).      Dr. Goodlow diagnosed mild carpal and ulnar neuropathy and

11   right lateral epicondylitis and skin numbness (A.R. 363).            Dr. Goodlow

12   referred Plaintiff for physical therapy, and ordered her to continue

13   ///

14   ///

15   ///

16
           18
17             Dr. Campos subsequently wrote a note to Plaintiff’s
     physical therapist which states:
18
           . . . In reviewing her chart, a few issues concern me
19         with regards to this patient previously seeking to get
           me to support her [c]ause to extend medically-
20         sanctioned permanent disability [t]hrough Social
21         Security. (I do not see how she secured this in the
           first place).
22
           On the other hand, she has clearly dragged her feet
23         when it comes [t]o pursuing her end of the
           recommendations to loose [sic] weight, [v]isit
24         regularly with Physical Therapy and implement their
25         recommendations, [o]r to try a series of offered
           trigger-point injections (has declined this twice) for
26         her very diffuse upper and lower back pains that she
           describes as “severe.”
27
     (A.R. 3528). Dr. Campos apparently did not know that Plaintiff’s
28   prior disability had been based on her mental condition.

                                            19
     Case 5:19-cv-01829-E Document 21 Filed 05/20/20 Page 20 of 36 Page ID #:6942



 1   wearing hand braces and a right tennis elbow band (A.R. 363).19            Dr.

 2   Goodlow reported that he would “notify Dr. Campos to consider

 3   fibromyalgia and a rheumatology referral,” trigger point injections

 4   and acupuncture (A.R. 363).      There are no records of any rheumatology

 5   visits or any trigger point examination findings.

 6

 7        In January of 2016, Plaintiff spoke with Dr. Aggarwal, reporting

 8   that she was on Social Security disability for major depression, and

 9   requesting a “DMI or letter stating she [is] unable to work

10   permanently due to current medical conditions[.]          Reports severe

11   mental problem (major depression), generalized body pains, unable to

12   function at work, unable to walk or lift and recent MD office visit

13   stated possible fibromyalgia, she also states she is wearing a brace

14   which covers left foot, left ankle and left knee” (A.R. 3666).

15   Plaintiff reported that she already had letters from her psychiatrist

16   and therapist (A.R. 3666).      Dr. Aggarwal stated:

17

18        Advised that I cannot write a letter for chronic disability

19        but can write a temporary “DMI” as she is continuing to

20        undergo [t]reatments by various specialists.          Requests I

21        fill it out from when I last saw her [in October of 2015]

22        until the beginning of March.        DMI written.

23

24   (A.R. 3666).     Dr. Aggarwal’s office reportedly mailed the “DMI” to

25   Plaintiff (A.R. 3666).      Any “DMI” that Dr. Aggarwal completed for

26
          19
27             Orthopedic surgeon Dr. Paul C. Liu subsequently
     recommended carpal tunnel release surgery, and rated the chance
28   of helping at 95 percent (A.R. 363-64).

                                            20
     Case 5:19-cv-01829-E Document 21 Filed 05/20/20 Page 21 of 36 Page ID #:6943



 1   Plaintiff appears to be missing from the Administrative Record.20

 2

 3        On January 26, 2016, Plaintiff left a message at Kaiser

 4   requesting a letter stating that she is not able to stand for long

 5   periods of time, along with a diagnosis and a treatment plan (A.R.

 6   3732).    On January 29, 2016, Plaintiff presented to podiatrist Dr.

 7   Anthony Kimball for evaluation of left ankle pain and swelling (A.R.

 8   3762).    She reportedly was using shoe inserts, supportive shoes, ankle

 9   supports, Mobic and ice (A.R. 3762).        A left ankle MRI showed likely

10   tenosynovitis, high grade chondrosis, small tibular joint effusion

11   with fluid, small plantar calcaneal heel spur and small Haglund’s

12   deformity at the posterior superior calcaneus (A.R. 3766-67).

13

14        In February of 2016, Plaintiff presented to physical medicine Dr.

15   Karen Keiko Murata for a second opinion regarding her lumbar

16   radiculopathy, carpal tunnel syndrome and lateral epicondylitis (A.R.

17   3835).    Plaintiff reported that she had back pain radiating to her

18   legs aggravated by walking, bending and standing less than five

19   minutes (A.R. 3836).     On examination, she reportedly had a slow gait

20   without her ankle brace/shoes, tenderness on palpation, and positive

21   Tinel’s and Phalen’s tests (A.R. 3839-40).         Dr. Murata diagnosed

22   chronic back pain radiating to the bilateral lower extremities with

23   bilateral upper extremity paresthesias, bilateral carpal tunnel

24   syndrome, and possible bilateral cervical and lumbar radiculopathy

25

26
          20
               Yet, the ALJ appears to have had a copy of Dr.
27   Aggarwal’s DMI. See A.R. 44 (ALJ giving limited weight to Dr.
     Aggarwal’s report that Plaintiff was “placed off work” from
28   October 19, 2015 through March 1, 2016).

                                            21
     Case 5:19-cv-01829-E Document 21 Filed 05/20/20 Page 22 of 36 Page ID #:6944



 1   (A.R. 3840-41).    Dr. Murata prescribed a low back brace as needed,

 2   increased Plaintiff’s Mobic, discontinued Flexeril, prescribed

 3   methocarbomal as needed, and ordered cervical, thoracic and lumbar MRI

 4   studies which showed degenerative disc disease of the lower cervical

 5   spine from C4-C5 through C6-C7 (A.R. 382-83, 3841-42).

 6

 7         Plaintiff followed up with Dr. Murata by telephone in March of

 8   2016 (A.R. 367).    She reportedly had tried physical therapy and found

 9   the exercises “difficult to tolerate” (A.R. 367).          Plaintiff had

10   declined acupuncture or local injection for pain (A.R. 368).            Dr.

11   Murata referred Plaintiff to the Kaiser pain program (A.R. 368).

12

13         Plaintiff had requested that Dr. Murata complete a form for in

14   home health services to help her with her activities of daily living

15   due to pain (A.R. 377).      It is noted, “[a]t the end of appointment,

16   patient does not want off work note but wants letter with [diagnoses]

17   and Not able to work” (A.R. 368).       On March 22, 2016, Plaintiff called

18   to state she would be faxing over a doctor statement to be completed

19   by Dr. Murata for General Relief because she is unable to work, which

20   she needed completed by March 30, 2016 (A.R. 365-66).           Dr. Murata

21   completed a form and sent it to Plaintiff on or around March 25, 2016,

22   indicated that Plaintiff had submitted two more types of forms, and

23   asked that all future forms be sent through Kaiser’s Insurance

24   Department (A.R. 4202).      As with many of the other forms/letters

25   referenced in the record, any form(s) Dr. Murata completed are absent

26   ///

27   ///

28   ///

                                            22
     Case 5:19-cv-01829-E Document 21 Filed 05/20/20 Page 23 of 36 Page ID #:6945



 1   from the present Administrative Record.21

 2

 3        In April of 2016, Plaintiff presented for an initial pain

 4   psychologist assessment as part of Kaiser’s integrated pain management

 5   program (A.R. 355-56).      Plaintiff complained of chronic pain in her

 6   neck, shoulder, arms, hands, back, chest, hip, lower leg and ankle

 7   with numbness and tingling, increased with standing, walking, lifting,

 8   bending, twisting, weather changes, fatigue, stress and tension, and

 9   decreased by lying down, sleeping or resting (A.R. 356).           Plaintiff

10   reportedly was taking Tylenol #3, Relafen, Meloxicam, Flexeril,

11   Robaxin, Trazodone, Celexa, Ativan and Imitrex (A.R. 356).            She

12   reportedly was not exercising (A.R. 357).         Plaintiff admitted also

13   using THC for pain in January of 2016, but agreed not to use it while

14   working in a pain program (A.R. 357).        Testing showed high Beck

15   Depression Inventory with suicidal thoughts in the past two weeks,

16   moderate opioid risk score due to her age, anxiety and depression, and

17   presentation consistent with chronic pain (A.R. 357-58).

18

19        Plaintiff had a physical therapy evaluation in April of 2016

20   (A.R. 346).    She said she had upper back pain radiating to her low

21   back and extremities with tingling (id.).         An MRI of her spine

22   reportedly showed disc osteophytes with mild spinal stenosis (A.R.

23
          21
               Yet, it appears that the record reviewed by both ALJs
24   did include an opinion from Dr. Murata. See A.R. 44 (ALJ giving
25   little weight to Dr. Murata’s opinion that Plaintiff was unable
     to work due to chronic thoracic and lumbar pain, fibromyalgia,
26   bilateral carpal tunnel syndrome, cervical and lumbar
     radiculopathy, and right lateral epicondylitis, and citing an
27   exhibit from “the CDR file”); A.R. 131 (prior ALJ giving no
     weight to Dr. Murata’s opinion as based on Plaintiff’s physical
28   impairments, which the prior ALJ declined to consider).

                                            23
     Case 5:19-cv-01829-E Document 21 Filed 05/20/20 Page 24 of 36 Page ID #:6946



 1   346).   Plaintiff’s goals included improving gait tolerance to one hour

 2   and improving sitting tolerance to two hours (A.R. 346).           Plaintiff

 3   reported that she could stand for up to 10 minutes, walk for up to 10

 4   minutes, sit for up to 15 minutes, and sleep for up to six hours at

 5   one time (A.R. 348).     She reported that she did not drive and did not

 6   do any household chores (A.R. 348; see also A.R. 353-54 (Plaintiff

 7   reporting to another provider that she did zero exercise)).

 8

 9        In May of 2016, Plaintiff consulted with Dr. Chakradhar Penta for

10   pain management, at which time Plaintiff showed signs of depression

11   and was nervous/anxious (A.R. 341).         Plaintiff reported suffering from

12   chronic pain for the past five years (A.R. 342).          Plaintiff had

13   declined carpal tunnel release surgery and trigger point injections,

14   and claimed that physical therapy had not helped (A.R. 342-43).

15   Plaintiff reported that standing more than five minutes, walking more

16   than 10 minutes, sitting more than five minutes, bending, twisting,

17   fatigue, stress and tension increased her pain, and lying down/

18   sleeping/resting decreased her pain (A.R. 342-43).          Plaintiff wore

19   wrist splints most days, and previously had used a back brace (A.R.

20   343).   Plaintiff had used marijuana for pain four months prior, and

21   was interested in using it again since there were no reported side

22   effects (A.R. 344).     On examination, Plaintiff reportedly had a

23   depressed mood, stiff gait, and tenderness to palpation along the

24   axial spine and at some trigger points (A.R. 344).          Dr. Penta

25   diagnosed chronic pain syndrome, myofascial pain syndrome,

26   cervicogenic headache and fibromyalgia (A.R. 344).          Plaintiff was

27   encouraged to continue with physical therapy to build a tolerance to

28   activity, to pace activities to prevent flares, to take prescribed

                                            24
     Case 5:19-cv-01829-E Document 21 Filed 05/20/20 Page 25 of 36 Page ID #:6947



 1   medications (Effexor, Celexa, lidocaine ointment, Relafen and

 2   Robaxin), and to postpone resuming medical marijuana while she tried

 3   other pain medicine options (A.R. 344-45).         Dr. Penta noted that

 4   trigger point injections in the bilateral upper trapezius might be

 5   needed in the future (A.R. 345).

 6

 7        At a follow up physical therapy appointment in May of 2016,

 8   Plaintiff reported that she was “doing ok,” and she was prescribed a

 9   TENS unit (A.R. 640-42).      Plaintiff thereafter attended 12 pain

10   management classes and group cognitive behavioral therapy sessions for

11   pain (A.R. 654-779).     On July 20, 2016, she was approved for 12 more

12   weeks of physical therapy and cognitive behavioral group therapy (A.R.

13   780-81).   She again reported that she did not drive and did no chores

14   (A.R. 783).    She was given a portable neck traction machine (A.R.

15   783).

16

17        Plaintiff returned to Dr. Penta in June of 2016, reporting

18   continuous, fluctuating pain, left knee “giving out,” left arm

19   numbness, tightness in the bilateral trapezius, and lateral left hip

20   pain when she lies on that side (A.R. 690-91).          She also reported that

21   long sitting or walking or any amount of exercise bothered her left

22   side but she was walking “some” (A.R. 691).         Dr. Penta prescribed

23   Effexor in addition to the other medications Plaintiff was taking

24   (A.R. 691-93). Dr. Penta also prescribed a cane (A.R. 4718).

25

26        Plaintiff returned to Dr. Penta in August of 2016, reporting that

27   her pain was the same or slightly improved (A.R. 790).           Where

28   Plaintiff previously had reported doing no chores, she now reported

                                            25
     Case 5:19-cv-01829-E Document 21 Filed 05/20/20 Page 26 of 36 Page ID #:6948



 1   that she had been taking breaks with shopping and cleaning and was

 2   delegating more work to her son (A.R. 791).         She reportedly also was

 3   walking, using a cane for left foot pain as needed (A.R. 791).

 4   However, she reported that she was unable to do a home exercise

 5   program due to pain (A.R. 791).       Her medications were refilled and she

 6   reportedly was “really interested” in trying marijuana again (A.R.

 7   791-92).     She denied a trial of trigger point injections in favor of

 8   physical therapy (A.R. 791).       On August 17, 2016, she reportedly was

 9   stable on her current pain medications (A.R. 801).          In October of

10   2016, Plaintiff requested another referral for pain management after

11   she had been discharged from the program in September (A.R. 5045-46,

12   5057).

13

14        C.      The State Agency Physicians’ Opinions

15

16        State agency review physicians examined Kaiser records received

17   in May of 2016, as well as the March, 2016 adverse decision which had

18   not considered Plaintiff’s alleged physical impairments (A.R. 139-51).

19   These physicians opined in June/July of 2016 that Plaintiff was not

20   disabled (A.R. 139-51).      At that time, there reportedly were no

21   medical opinions in the record for the physicians to review (A.R.

22   145).     Dr. Stuart L. Laiken, M.D., Ph.D., found that for the period

23   beginning March 17, 2016 – the day after the first ALJ’s adverse

24   decision – Plaintiff was capable of light work with occasional

25   postural activities, some bilateral upper extremity and left lower

26   extremity limitations, and some environmental limitations (A.R. 142,

27   145-47).     Dr. P.G. Hawkins, Ph.D., found for the same period that

28   Plaintiff was capable of performing simple tasks in a non-public

                                            26
     Case 5:19-cv-01829-E Document 21 Filed 05/20/20 Page 27 of 36 Page ID #:6949



 1   setting, finding no material change in Plaintiff’s mental condition

 2   since the first ALJ’s adverse decision (A.R. 142-44, 147-49).

 3

 4          On reconsideration as of October of 2016, state agency review

 5   physicians examined additional records from Kaiser received in

 6   September of 2016, and again found Plaintiff not disabled (A.R. 167-

 7   79).    Plaintiff reportedly asserted that her fibromyalgia had worsened

 8   and that, due to her left trochanteric bursitis, she has to use a cane

 9   (A.R. 168, 170, 318).     She was morbidly obese (A.R. 170).         Again, the

10   state agency physicians had no medical opinions to review (A.R. 172).

11

12          D.   Treatment Records Post-Dating the State Agency Physicians’

13               Review

14

15          Plaintiff returned to Dr. Haddad in October of 2016, reporting

16   feeling overwhelmed from taking care of her mother after her mother

17   had cataract surgery, and not knowing if there was any improvement

18   from the increased Effexor dose (A.R. 5074-75).          She reportedly felt

19   she had no time for herself in the last month because she was

20   caretaking, and she was irritable, not enjoying life, having bad

21   migraines, not sleeping well with poor energy, felt unsettled and was

22   seeing shadows and hearing someone calling her name (A.R. 5075-76).

23   On mental status examination, she reportedly had psychomotor

24   retardation, reduced vocal inflection, normal thought content but

25   visual hallucinations, and a depressed, euthymic sustained emotional

26   state with congruent blunted dysphoric affect (A.R. 5076-77).            Dr.

27   Haddad increased Plaintiff’s Effexor, discontinued Benadryl,

28   prescribed Hydroxyzine, discontinued Celexa, continued melatonin and

                                            27
     Case 5:19-cv-01829-E Document 21 Filed 05/20/20 Page 28 of 36 Page ID #:6950



 1   again recommended increased activity (A.R. 5078).          When Plaintiff

 2   returned for therapy with a new therapist on October 20, 2016, she

 3   reportedly was negative, angry and depressed (A.R. 5099).            She was

 4   assessed with a GAF of 51-60, and the highest GAF in the last 12

 5   months was estimated at 55 (A.R. 5100).

 6

 7        Plaintiff returned to Dr. Haddad in November of 2016, reporting

 8   that she felt overworked from caring for her mother (A.R. 5214-16).

 9   She was still feeling depressed, still seeing shadows, still hearing

10   things, and anxious with constant worrying that bad things would

11   happen after Social Security was taken away (A.R. 5216).           She was set

12   to start grief counseling the next week (A.R. 5216).           On mental status

13   examination, she reportedly had mild motor retardation, reduced vocal

14   inflection, coherent yet vague thought processes, difficulty answering

15   questions with specificity, auditory misperceptions with mild paranoia

16   intermittently, visual misperceptions, inability to do serial 7s, and

17   she was anxious and irritable with depressed mood and congruent

18   blunted affect (A.R. 5217).      Dr. Haddad prescribed Seroquel for sleep,

19   continued Effexor, discontinued Hydroxyzine, continued melatonin and

20   recommended increased physical activity (A.R. 5218-19).

21

22        Plaintiff restarted physical therapy in November of 2016, for her

23   chronic low back pain, with a long term goal of tolerating prolonged

24   standing for 30 minutes at a time to take a shower, tolerating sitting

25   30 minutes at a time and tolerating walking 30 minutes at a time (A.R.

26   5303).   Her “rehab potential” was “fair” (A.R. 5303).          Plaintiff

27   asserted that lying down, sitting or standing too long aggravated her

28   pain, and said she could sit less than 20 minutes at a time, stand

                                            28
     Case 5:19-cv-01829-E Document 21 Filed 05/20/20 Page 29 of 36 Page ID #:6951



 1   less than 10 minutes at a time and walk less than five minutes before

 2   hurting (A.R. 5304).

 3

 4         The record includes subsequent treatment notes for Plaintiff’s

 5   ailments as follows: (1) regular medication visits with Dr. Haddad

 6   through May of 2017, which included increasing Plaintiff’s Seroquel

 7   dose and adding Wellbutrin (A.R. 5406-10, 5531-34, 5613-16, 5677-80,

 8   5759-63, 5863-66); (2) psychotherapy from February through July of

 9   2017, during which time Plaintiff’s GAF was assessed at 51-60 (A.R.

10   5666-67, 5701-02, 5719-20, 5837-38, 5923-24, 5990-91); (3) treatment

11   from a new psychiatrist in July and November of 2017, which included

12   increasing Plaintiff’s Effexor dose (A.R. 6002-08, 6435-41);

13   (4) psychotherapy with a new therapist from August though November of

14   2017 (A.R. 6117-18, 6160-61, 6190-91, 6230, 6410-11); (5) physical

15   therapy through February of 2017, when Plaintiff was discharged to do

16   a home exercise program (A.R. 5389-92, 5646-48); (6) one physical

17   therapy visit in June of 2017, and a discharge from physical therapy

18   in October of 2017, because Plaintiff failed to return for treatment

19   (A.R. 5909-12, 5915); (7) pain management visits in October and

20   November of 2017 (A.R. 6260-65, 6344-48); and (8) treatment for her

21   ankle pain from April through August of 2017 (A.R. 5787-89, 5847-49,

22   6026-28).   Dr. Murata reportedly also completed a General Relief form

23   on December 29, 2017, marking “permanent incapacity” (A.R. 6565-66).

24   This form is not in the Administrative Record.

25   ///

26   ///

27   ///

28   ///

                                            29
     Case 5:19-cv-01829-E Document 21 Filed 05/20/20 Page 30 of 36 Page ID #:6952



 1   II.    Substantial Evidence Does Not Support the Conclusion that

 2          Plaintiff No Longer was Disabled on and after November 1, 2014.

 3

 4          Substantial evidence does not support the Administration’s

 5   decision that Plaintiff medically improved as of November 1, 2014, to

 6   the point where she could perform light work then and thereafter.              In

 7   vacating the ALJ’s March 16, 2016 decision, the Appeals Council ruled

 8   that there was no support for the residual functional capacity the ALJ

 9   had adopted for the period November 1, 2014 to March 16, 2016 (A.R.

10   54).    On remand, the new ALJ purported to adopt the non-examining

11   state agency physicians’ October, 2016 opinions in finding that

12   Plaintiff’s disability ended as of November 1, 2014 (A.R. 32, 37-44).

13   However, these state agency physicians’ opinions applied to the period

14   beginning in March of 2016 at the earliest.         See A.R. 173 (indicating

15   physical residual functional capacity was for the period from

16   March 17, 2016 to the present); A.R. 175 (indicating mental residual

17   functional capacity was for the period from March 12, 2016 to the

18   present).

19

20          There is evidence suggesting that Plaintiff’s mental condition

21   did improve September, 2014 - February, 2015 (A.R. 2696-98, 2963-64).

22   See A.R. 42 (ALJ discussing evidence).        However, there is no evidence

23   from a medical source to support the ALJ’s decision that Plaintiff’s

24   condition, which also included severe physical impairments, improved

25   as of November 1, 2014 to the point of non-disability.           The record is

26   devoid of any medical source statement determining that Plaintiff had

27   the residual functional capacity the ALJ assessed from November 1,

28   2014 through March of 2016.      Further, the only medical opinions

                                            30
     Case 5:19-cv-01829-E Document 21 Filed 05/20/20 Page 31 of 36 Page ID #:6953



 1   regarding this time period that are included in the record (which are

 2   the prior non-examining opinions as to which the first ALJ declined to

 3   give great weight) reportedly were contradicted by the treating

 4   opinions of Drs. Lewis, Murata, or Aggarwal (which are missing from

 5   the record) (A.R. 43-44).

 6

 7        Given the lack of any medical source statements covering the

 8   period from November 1, 2014 through March of 2016, and the reported

 9   contradiction between the non-examining opinions and Plaintiff’s

10   missing treating source opinions, the Court cannot find that the non-

11   examining state agency physicians’ opinions are substantial evidence

12   to support the new ALJ’s decision.        Compare Tonapetyan v. Halter, 242

13   F.3d 1144, 1149 (9th Cir. 2001) (opinion of non-examining physician

14   “may constitute substantial evidence when it is consistent with other

15   independent evidence in the record”); see also Andrews v. Shalala, 53

16   F.3d 1035, 1041 (9th Cir. 1995) (where the opinions of non-examining

17   physicians do not contradict “all other evidence in the record” an ALJ

18   properly may rely on these opinions); Curry v. Sullivan, 925 F.2d

19   1127, 1130 n.2 (9th Cir. 1990) (same).

20

21        The ALJ also cited to medical recommendations from Plaintiff’s

22   treatment providers (i.e., “reconditioning with daily aerobic

23   activities” recommended by Dr. Penta (A.R. 345), and “increased

24   physical activity” recommended by Dr. Haddad (A.R. 5692)).            According

25   to the ALJ, these recommendations suggested that Plaintiff was capable

26   of a reduced range of light work and that her physical impairments “do

27   not preclude all activity.”      See A.R. 41.     Plaintiff has never

28   asserted that her impairments preclude all activity.           Further,

                                            31
     Case 5:19-cv-01829-E Document 21 Filed 05/20/20 Page 32 of 36 Page ID #:6954



 1   recommendations for Plaintiff to increase her activity from virtual

 2   inactivity do not constitute substantial evidence to support the ALJ’s

 3   lay conclusion that Plaintiff can perform light work.           The ALJ was not

 4   qualified to draw such a conclusion from these sparse references in

 5   the voluminous medical record.       An ALJ cannot properly rely on the

 6   ALJ’s own lay knowledge to make medical interpretations of examination

 7   results or to determine the severity of medically determinable

 8   impairments.    See Tackett v. Apfel, 180 F.3d 1094, 1102-03 (9th Cir.

 9   1999); Balsamo v. Chater, 142 F.3d 75, 81 (2d Cir. 1998) (an “ALJ

10   cannot arbitrarily substitute his [or her] own judgment for competent

11   medical opinion”) (internal quotation and citation omitted); Rohan v.

12   Chater, 98 F.3d 966, 970 (7th Cir. 1996) (“ALJs must not succumb to

13   the temptation to play doctor and make their own independent medical

14   findings”); Day v. Weinberger, 522 F.2d 1154, 1156 (9th Cir. 1975) (an

15   ALJ is forbidden from making his or her own medical assessment beyond

16   that demonstrated by the record).       Absent expert medical assistance,

17   the ALJ could not competently translate the medical evidence in this

18   case into a residual functional capacity assessment.           See Tackett v.

19   Apfel, 180 F.3d at 1102-03 (ALJ’s residual functional capacity

20   assessment cannot stand in the absence of evidentiary support).

21

22        Rather than making his own lay assessment of Plaintiff’s

23   limitations, the ALJ should have requested clarification from

24   Plaintiff’s treatment providers regarding Plaintiff’s limitations, or

25   ordered examination and evaluation of Plaintiff by consultative

26   examiner(s).    See Day v. Weinberger, 522 F.2d at 1156; see also Reed

27   v. Massanari, 270 F.3d 838, 843 (9th Cir. 2001) (where available

28   medical evidence is insufficient to determine the severity of the

                                            32
     Case 5:19-cv-01829-E Document 21 Filed 05/20/20 Page 33 of 36 Page ID #:6955



 1   claimant’s impairment, the ALJ should order a consultative examination

 2   by a specialist); accord Kish v. Colvin, 552 Fed. App’x 650 (2014);

 3   see generally Mayes v. Massanari, 276 F.3d 453, 459-60 (9th Cir. 2001)

 4   (ALJ’s duty to develop the record further is triggered “when there is

 5   ambiguous evidence or when the record is inadequate to allow for the

 6   proper evaluation of the evidence”) (citation omitted); Brown v.

 7   Heckler, 713 F.2d 441, 443 (9th Cir. 1983) (“[T]he ALJ has a special

 8   duty to fully and fairly develop the record to assure the claimant’s

 9   interests are considered.      This duty exists even when the claimant is

10   represented by counsel.”).

11

12         The ALJ also referenced certain medical examination reports and

13   Plaintiff’s daily activities since November 1, 2014, as supposedly

14   proving that depression would not preclude the performance of full

15   time work (A.R. 38 (citing Exhibit 7E, CDR file); see also A.R. 43

16   (discussing daily activities of driving, taking her son to and from

17   school, and reports in the medical record that Plaintiff exercised,

18   regularly attended church, appeared to take pride in her appearance,

19   and went to an event over a weekend)).        The Administrative Record does

20   not contain the function statement(s) on which the ALJ reportedly

21   relied.    See Footnote 7, supra.22

22   ///

23

24         22
               Plaintiff testified at the February, 2018 hearing that
25   her activities of daily living included doing no chores, watching
     television, going to stores once a month, paying bills, going to
26   doctor appointments, and getting her nails done once a month
     (A.R. 77-79). Plaintiff testified at the February, 2016 hearing
27   that she watched television, made quick meals (sandwiches,
     microwave food), could not make her bed, could not clean her room
28   and did not want to do anything (A.R. 106-07).

                                            33
     Case 5:19-cv-01829-E Document 21 Filed 05/20/20 Page 34 of 36 Page ID #:6956



 1        The generality of the ALJ’s findings, the lack of any medical

 2   source statements for the relevant time periods and the many

 3   referenced documents’ absence from the Administrative Record prevent

 4   the Court from concluding that substantial evidence supports the

 5   decision Plaintiff medically improved as of November 1, 2014 and was

 6   no longer disabled then and thereafter.

 7

 8   III. Remand is Appropriate

 9

10        The Court is unable to conclude that the ALJ’s errors were

11   harmless.   “[A]n ALJ’s error is harmless where it is inconsequential

12   to the ultimate nondisability determination.”          Molina v. Astrue, 674

13   F.3d 1104, 1115 (9th Cir. 2012) (citations and quotations omitted);

14   see Treichler v. Commissioner, 775 F.3d 1090, 1105 (9th Cir. 2014)

15   (“Where, as in this case, an ALJ makes a legal error, but the record

16   is uncertain and ambiguous, the proper approach is to remand the case

17   to the agency”); cf. McLeod v. Astrue, 640 F.3d 881, 887 (9th Cir.

18   2011) (error not harmless where “the reviewing court can determine

19   from the ‘circumstances of the case’ that further administrative

20   review is needed to determine whether there was prejudice from the

21   error”).

22

23        Remand is appropriate because the circumstances of this case

24   suggest that further development of the record and further

25   administrative review could remedy the ALJ’s errors.           See McLeod v.

26   Astrue, 640 F.3d at 888; see also INS v. Ventura, 537 U.S. 12, 16

27   (2002) (upon reversal of an administrative determination, the proper

28   course is remand for additional agency investigation or explanation,

                                            34
     Case 5:19-cv-01829-E Document 21 Filed 05/20/20 Page 35 of 36 Page ID #:6957



 1   except in rare circumstances); Leon v. Berryhill, 880 F.3d 1041, 1044

 2   (9th Cir. 2017) (reversal with a directive for the immediate

 3   calculation of benefits is a “rare and prophylactic exception to the

 4   well-established ordinary remand rule”; Dominguez v. Colvin, 808 F.3d

 5   403, 407 (9th Cir. 2015) (“Unless the district court concludes that

 6   further administrative proceedings would serve no useful purpose, it

 7   may not remand with a direction to provide benefits”); Treichler v.

 8   Commissioner, 775 F.3d at 1101 n.5 (remand for further administrative

 9   proceedings is the proper remedy “in all but the rarest cases”);

10   Garrison v. Colvin, 759 F.3d 995, 1020 (9th Cir. 2014) (court will

11   credit-as-true medical opinion evidence only where, inter alia, “the

12   record has been fully developed and further administrative proceedings

13   would serve no useful purpose”); Harman v. Apfel, 211 F.3d 1172, 1180-

14   81 (9th Cir.), cert. denied, 531 U.S. 1038 (2000) (remand for further

15   proceedings rather than for the immediate payment of benefits is

16   appropriate where there are “sufficient unanswered questions in the

17   record”); see also Brown-Hunter v. Colvin, 806 F.3d 487, 495-96 (9th

18   Cir. 2015) (discussing the narrow circumstances in which a court will

19   order a benefits calculation rather than further proceedings).             There

20   remain significant unanswered questions in the present record.23

21   ///

22   ///

23   ///

24   ///

25

26
           23
               For example, it is not clear whether the ALJ would be
27   required to find Plaintiff disabled for the entire claimed period
     of disability even if Dr. Mahta’s opinions were fully credited.
28   See Luna v. Astrue, 623 F.3d 1032, 1035 (9th Cir. 2010).

                                            35
     Case 5:19-cv-01829-E Document 21 Filed 05/20/20 Page 36 of 36 Page ID #:6958



 1                                      CONCLUSION

 2

 3        For all of the foregoing reasons,24 Plaintiff’s and Defendant’s

 4   motions for summary judgment are denied and this matter is remanded

 5   for further administrative action consistent with this Opinion.

 6

 7        LET JUDGMENT BE ENTERED ACCORDINGLY.

 8

 9              DATED: May 20, 2020.

10
                                                     /s/
11                                              CHARLES F. EICK
                                        UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
          24
               The Court has not reached any other issue raised by
27   Plaintiff except insofar as to determine that reversal with a
     directive for the immediate payment of benefits would not be
28   appropriate at this time.

                                            36
